UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1387



JEFFREY MICHAEL STEINGOLD,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 98-19841)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Michael Steingold, Petitioner Pro Se. Richard Farber, Paula
Marie Junghans, Jeffrey Ronald Meyer, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE SER-
VICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Michael Steingold appeals from the tax court’s order

determining a deficiency and penalty with respect to his 1994

federal income tax liability.   Our review of the record and the tax

court’s opinion discloses no reversible error. Accordingly, we af-

firm on the reasoning of the tax court. Steingold v. Commissioner,

No. 98-19841 (U.S. Tax Ct. Dec. 15, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2